AGEE, Judge.
B.P., a juvenile, appeals the judgment of the Circuit Court of Rappahannock County affirming the decision of the juvenile and domestic relations district court (the JDR court) holding B.P. in contempt for failing to obey an order requiring her to attend school. B.P. was ordered to spend ten days in a juvenile *737detention center for violating the order. On appeal, B.P. contends the JDR court lacked authority to order her to attend school. Therefore, she contends the court’s order was void as a matter of law and that she cannot be found in contempt of a void order. For the following reasons, we disagree and affirm the decision of the circuit court.
I. BACKGROUND
On January 27, 2000, a petition was filed in the Rappahannock County JDR court alleging B.P., age fourteen, was a child in need of supervision because she was “habitually and without justification absent from school.” The JDR court appointed a guardian ad litem for B.P. and an attorney to represent her. In a hearing on March 23, 2000, B.P. entered a “guilty plea.”
The JDR court issued an order that day of “Found guilty (Interim Disp)” and directed that a report on the child’s needs be compiled and filed with the court. The matter was continued to May 11, 2000. The JDR court also included in the order the requirement that B.P. “attend school unless medically excused.”
On June 1, 2000, October 13, 2000, and January 5, 2001, show cause summonses were issued by the JDR court, each alleging B.P. had failed to attend school in dereliction of the March 23, 2000 JDR court order. The JDR court considered all three matters on March 8, 2001, when B.P. admitted she had not attended school as previously ordered by the court. The JDR court found her guilty of violating its order on three separate occasions. B.P. was sentenced to spend ten days in a juvenile detention center for being in contempt of the order. B.P. appealed the JDR decision to the circuit court.
In the circuit court, B.P. admitted she had not attended school as the JDR court had ordered. She contended, however, that the JDR court lacked authority on March 23, 2000, to order her to attend school because no final disposition had been made pursuant to Code § 16.1-278.5 regarding the original petition. She asserted the “interim disposition” order was *738void because the Code of Virginia does not authorize the JDR court to so act.
The circuit court found Code §§ 16.1-227 and 16.1-241(A) provide the JDR court with “interlocutory authority” to order a juvenile to attend school prior to the entry of a final disposition. The court also found Code § 16.1-292(A) provides the presiding JDR court judge with the authority to enforce such an order and place a juvenile in detention for violating that order. The circuit court incorporated these findings into its July 5, 2001 order, which affirmed the JDR court order and is now the subject of this appeal.
II. ANALYSIS
B.P. challenges the authority of the JDR court to issue and enforce an interlocutory order, prior to a final disposition of her case, requiring her attendance at school. She argues such an order is not authorized because Code § 16.1-278.5 requires final disposition to occur only after an agency report assessing her needs has been filed. We disagree with B.P.’s contention that the JDR court lacked authority to issue an interlocutory order requiring her to attend school and that the court could not enforce its order.
The purpose of Chapter 11 of Title 16.1 of the Code, the “Juvenile and Domestic Relations District Court Law,” is crime prevention and juvenile rehabilitation. See Kiracofe v. Commonwealth, 198 Va. 833, 97 S.E.2d 14 (1957). To achieve this purpose, JDR courts are vested with (1) jurisdiction over a juvenile “who is alleged to be ... in need of supervision,” and (2) “all necessary and incidental powers and authority, whether legal or equitable in their nature.” Code §§ 16.1-241(A)(1), 16.1-227. Through these powers, the JDR courts are to act “to reduce the incidence of delinquent behavior.” Code § 16.1-227(4).
It is pursuant to this clear grant of statutory authority that the JDR court lawfully issues an interlocutory order. Such an order, as in this case requiring B.P. to comply with the Commonwealth’s compulsory school attendance requirement, *739can be made while awaiting the preparation of an agency report before final disposition in a proceeding for a child in need of supervision. Nothing in the language of Code § 16.1-278.5 voids the inherent powers of the court, granted under Code §§ 16.1-227 and 16.1-241(A)(1), to issue an interlocutory order.
To hold otherwise would require the JDR court to permit a juvenile to be absent from school for an indeterminate period of time in dereliction of Code § 22.1-2541 while the court awaited the generation of a report on how best to supervise the juvenile. Such a result would permit a juvenile, already found to be habitually absent from school, to continue to disregard the Commonwealth’s compulsory school attendance requirement at will. We will not place a construction upon a statute which leads to an absurd result or one plainly contrary to the expressed intent of the General Assembly as set out in Code § 22.1-254. See Ragan v. Woodcroft Village Apartments, 255 Va. 322, 325-26, 497 S.E.2d 740, 742 (1998) (a statute should never be construed so that it leads to an absurd result); see also Owens v. Commonwealth, 129 Va. 757, 761, 105 S.E. 531, 532 (1921) (a statute should not be construed to “enervate, impede and paralyze the administration of the ... laws of the state ... unless the legislative intent to produce such a result is clearly indicated”).
Therefore, we hold the JDR court possessed authority to issue an interlocutory order requiring B.P. to comply with the law of the Commonwealth mandating her attendance at school. Code §§ 16.1-227 and 16.1-241(A) provide such authority. We further hold that as the interlocutory order to attend school was properly issued, Code § 16.1-292(A)2 authorized *740the JDR court and circuit court to enforce that order. This statute provides a court with the authority to punish for contempt the violation of its order. As the record clearly supports the circuit court’s finding that B.P. violated the school attendance order, Code § 16.1-292(A) specifically provides for the penalty adjudicated in this case: “[CJonfinement ... in a secure facility for juveniles .. . not to exceed ten days....”
Accordingly, we affirm the circuit court’s decision that the JDR court had authority to issue the interlocutory school attendance order and to hold B.P. in contempt when she failed to obey that order.

Affirmed.


. Code § 22.1-254 requires children between the ages of five years old and eighteen years old to attend school.


. Code § 16.1-292(A) provides, in pertinent part:
Except as otherwise expressly provided herein, nothing in this chapter shall deprive the court of its power to punish summarily for contempt for such acts as set forth in § 18.2-456, or to punish for contempt after notice and an opportunity for a hearing on the *740contempt except that confinement in the case of a juvenile shall be in a secure facility for juveniles rather than in jail and shall not exceed a period of ten days for each offense.